Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 4, 2022

                                       No. 04-21-00578-CR

                                  IN RE Elio Enay RUDAMAS

                                       Original Proceeding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On January 3, 2022, the State filed a request for an additional 48 hours to file a response
to relator’s petition for writ of mandamus. The request is GRANTED. The response is due on
January 5, 2022.”

           It is so ORDERED on January 4, 2022.

                                                             PER CURIAM


           ATTESTED TO: __________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT